Citation Nr: 1747035	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for myelodysplastic syndrome.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript has been associated with the record.

In November 2016, the Board remanded the claim for further development.

Subsequent to a February 2017 supplemental statement of the case, the RO obtained additional VA treatment records.  Neither the Veteran nor his counsel has been afforded the opportunity to waive initial consideration of this evidence by the agency of original jurisdiction.  These VA treatment records, however, are not pertinent to the issue on appeal because these records merely show that the Veteran continues to have myelodysplastic syndrome, like other treatment records already considered by the RO, and do not address whether the disorder is related to a blood transfusion performed at a VA medical center.  Thus, these treatment records are cumulative evidence and a wavier is unnecessary.  38 C.F.R. § 20.1304(c) (2016).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The preponderance of competent and credible evidence reveals that the myelodysplastic syndrome was not caused by a blood transfusion performed at a VA medical center in May 2007. 


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for myelodysplastic syndrome, claimed as due to VA treatment in May 2007 when the Veteran underwent a blood transfusion, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in September 2010, August 2011, and December 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran to the extent possible.  These records have been associated with the claims file.

VA further afforded the Veteran appropriate VA medical examinations in  September 2011 and May 2012 with respect to the 1151 claim.  To the extent that the Veteran is challenging the adequacy of the VA examinations in his September 2012 notice of disagreement, the Board finds that the examinations are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and contained a rationale supported by medical literature, as will be addressed below.

Accordingly, the Board will address the merits of the claim.

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).




Analysis

The Veteran underwent a blood transfusion at a VA medical center in May 2007.  In April 2010, myelodysplastic syndrome was diagnosed based on a bone marrow biopsy.  The Veteran claims that the myelodysplastic syndrome was caused by the blood transfusion in 2007.  

The September 2011 VA examiner opined that it is less likely than not that the myelodysplastic syndrome was caused by the blood transfusion because the medical literature does not indicate that myelodysplastic syndrome is associated with blood transfusions.  

The May 2012 VA examiner opined that it is less likely than not that the myelodysplastic syndrome was caused by or became worse because of VA treatment, to include a blood transfusion.  The May 2012 VA examiner's basis was a lack of any data associating blood transfusions with developing myelodysplastic syndrome.  The May 2012 VA examiner noted that he had done an extensive literature review on the topics of risks and causes of myelodysplastic syndrome and possible reactions and long-term complications of blood transfusions.  The May 2012 VA examiner stated that the thorough investigation indicates that a history of a blood transfusion is not listed as a possible risk factor for developing myelodysplastic syndrome in any of the articles and journals that were researched.  The May 2012 VA examiner noted that the leading risk factor for development of myelodysplastic syndrome is advanced age and that other risk factors include being male, history of chemotherapy or radiation for cancer, and certain chemical or heavy metal exposures.

At the July 2016 hearing, the Veteran testified that his treating doctor stated that the blood transfusion caused the myelodysplastic syndrome and that she stated her opinion in the VA treatment records.  Hearing transcript, pages 7, 11.  Pursuant to the November 2016 Board remand, the RO asked the Veteran in a December 2016 correspondence to identify that doctor so that VA could obtain all VA medical records authored by that doctor.  The Veteran did not respond to that correspondence.  Nonetheless, the RO obtained all VA treatment records.  The VA treatment records do not reflect that a treating doctor rendered an opinion indicating that the myelodysplastic syndrome was caused by a blood transfusion.  Moreover, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not persuasive medical nexus evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Veteran has claimed that the myelodysplastic syndrome was caused by the a blood transfusion at a VA medical center.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between myelodysplastic syndrome and a blood transfusion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against finding that myelodysplastic syndrome was not caused by a blood transfusion performed at a VA medical center in May 2007.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for myelodysplastic syndrome is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


